Citation Nr: 1101320	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In September 2004 and January 2006, the Board remanded this case 
so that a hearing before a traveling Veterans Law Judge could be 
scheduled at the RO.  The Veteran was most recently scheduled for 
a Travel Board hearing in May 2006, but the Veteran failed to 
report to that hearing.  See 38 C.F.R. § 20.704 (2010).

In July 2007, the Board remanded this case for further 
evidentiary development.  Thereafter, in a December 2009 
decision, the Board denied entitlement to service connection for 
PTSD.  In September 2010, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion to remand this 
claim to the Board.

In November 2010, the Veteran submitted additional evidence with 
a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2010).

For reasons explained below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for service connection for PTSD.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as 
follows.  If a stressor claimed by a veteran is related to that 
veteran's fear of hostile military or terrorist activity, and a 
VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted) confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of that veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  "[F]ear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 75 
Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 
2010).

The Veteran contends that he suffers from PTSD as a result of two 
stressor events that occurred while he was stationed on the USS 
Fletcher during his active service in the Navy.  For the first 
stressor event, he alleges that while located very close to shore 
just north of Nha Trang, Vietnam in December 1968, his ship 
received small arms fire as he stood watch on the deck.  For the 
second stressor event, he alleges that while plane guarding for 
the USS Kitty Hawk in March 1969, his crew spent days searching 
for the bodies of lost pilots near Yankee Station in the Gulf of 
Tonkin (though the Veteran acknowledged in a June 2002 statement 
that they never found those bodies).

Following the Court's grant of a Joint Motion to remand the claim 
to the Board, the Veteran submitted additional evidence in 
November 2010 consisting of a July 2010 statement from J.M. 
(alleged to be one of the Veteran's fellow soldiers), a service 
personnel record confirming that J.M. served aboard the USS 
Fletcher from September 1968 to July 1969, and a November 2010 
statement from the Veteran's ex-wife (and current live-in 
caretaker), who is a licensed professional counselor with a 
bachelor's degree in psychology and a master's degree in 
counseling psychology.

In his July 2010 statement, J.M. provided additional information 
regarding his service on the USS Fletcher during the time when 
the Veteran also served on that ship.  Unlike in his previous 
February 2009 statement, J.M. provided the exact date and year 
(December 24, 1968) that the USS Fletcher allegedly received 
small arms fire from the beaches of Vietnam by the Viet Cong.  
J.M.'s statement is accompanied by one of his service personnel 
records which confirms that he served aboard the USS Fletcher 
from September 1968 to July 1969.

In her November 2010 statement, the Veteran's ex-wife outlined 
her academic credentials and asserted that, as a licensed 
professional counselor, she was trained to diagnose mental 
disorders from the DSM-IV.  She also explained that she still 
lives with the Veteran as his caretaker and witnesses firsthand 
the symptoms of his mental disorder.  She went on to describe the 
Veteran's psychiatric symptoms in detail, and outlined how such 
symptoms fit into the framework of the DSM-IV for a diagnosis of 
PTSD.

In light of the new evidence received, as well as the July 13, 
2010 amendment to 38 C.F.R. § 3.304(f), the Veteran should now be 
afforded a VA psychiatric examination by a psychiatrist or 
psychologist to determine whether the Veteran suffers from PTSD 
as a result of military service. 

Relevant ongoing medical records should also be obtained, to 
include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).



Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
of all health care providers, both VA and 
private, who have treated him for his 
psychiatric symptoms at any time.  After 
securing any necessary releases, the RO/AMC 
should request any records identified which 
are not duplicates of those contained in the 
claims file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.

2.  Schedule the Veteran for a VA psychiatric 
examination by a psychiatrist or psychologist 
to determine whether the Veteran suffers from 
PTSD in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), and if so, whether 
such disorder is related to his claimed 
military stressors.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be reported 
in detail.  A complete rationale for all 
opinions expressed should be provided.  
Specifically, the examiner should determine 
whether the Veteran's claimed military 
stressors are adequate to support a diagnosis 
of PTSD and whether his current symptoms are 
related to those stressors.

3.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the record 
should again be reviewed, to include 
consideration of the amended version of 38 
C.F.R. § 3.304(f) (see 75 Fed. Reg. 39843 
(July 13, 2010) and 75 Fed. Reg. 41092 (July 
15, 2010)).  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the Board 
for further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

